                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


MARCOS MARQUEZ and ELIZABETH                      No. 16-5013 (1CM) (JBC)
BERA,
                                                           OPINION
               Plaintiffs,

        V.


IMER USA, INC. and “ABC COMPANY
1-10” (being a fictitious designation),

               Defendants.



MCNULTY, U.S.D.J.:
        Plaintiffs Marcos Marquez and his wife Elizabeth Bera assert product
liability claims against defendant IMEI? USA, Inc. (“IMER”) under the New
Jersey Products Liability Act (“NJPLA”), N.J. Stat. Ann.   §   2A:58C et seq.
Marquez alleges that he sustained severe and permanent injuries to his right
hand due to the defective design of one of IMER’s brick-cutting saw machines,
the IMER Masonry 350F (“the IMER 350” or “the saw”). By Opinion (DE 28) and
Order (DE 29)1 granted summary judgment to IMER, the manufacturer of the
saw. Familiarity with that Opinion is assumed. Now before the Court is
plaintiffs motion (DE 30) for reconsideration of that Opinion and Order. For the
reasons stated below, the motions for reconsideration is denied.
   I.        DISCUSSION
        Reconsideration is an extraordinary remedy that is to be granted “very
sparingly.” L. Civ. R. 7.1(i) cmt. 6(d); Friedman v. Bank of Am., N.A., 2012 WL
3146875, at *2 (D.N.J. Aug. 1, 2012). The Local Rules require that the movant
specify “the matter or controlling decisions which the party believes the Judge
or Magistrate Judge has overlooked.” See Egloff u. New Jersey Air Nat’l Guard,
684 F. Supp. 1275, 1279 (D.N.J. 1988). Evidence or arguments that were

                                         1
available at the time of the original decision will not support a motion for
reconsideration. Damiano v. Sony Music Entm’t, Inc., 975 F. Supp. 623, 636
(D.N.J. 1997); see also See North River Ins. Co. v. CIGNA Reinsurance Co., 52
F.3d 1194, 1218 (3d Cir. 1995); Bapu Corp. v. Choice Hotels Int’l, Inc., 2010 WL
5418972, at*4 (D.N.J. Dec. 23, 2010) (citing P. Schoenfeld Asset Mgmt. LLCv.
Cendant Corp., 161 F. Supp. 2d 349, 352 (D.N.J. 2001)). Generally,
reconsideration is granted only (1) when there has been an intervening change
in the law; (2) when new evidence has become available; or (3) when necessary
to correct a clear error of law or to prevent manifest injustice. See North River
Ins. Co., 52 F.3d at 1218; Max’s Seafood Café ex rd. Lou-Ann, Inc. v. Quinteros,
176 F.3d 669, 677 (3d Cir. 1999). Mere disagreement with the Court’s decision
is not a basis for reconsideration. Hamilton v. Nogan, No. CV 16-5705 (PGS),
2020 WL 1041427, at *4 (D.N.J. Mar. 3, 2020) (citing United States a
Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999).
       This motion to reconsider makes arguments similar to those made on the
original motion. Now plaintiff argues that the Court “overlooked” a
supplemental report and related deposition testimony by plaintiffs expert Mr.
Gianforco. The Court’s opinion in fact cited and summarized the report. (See

op.   7—8) And it dealt with the arguments that the plaintiff raises on this
motion, in terms that I need not repeat here.
       The motion also criticizes the Court’s reliance on the report of defense
expert Mr. Pfreundschuh, stating that Ex. 8, appended thereto, does not depict
the same model saw as the one involved in the accident. As I stated in the
Opinion, “I reach the conclusion that plaintiffs have not met their burden with
respect to the alleged defect existing while in the defendant’s control without
reference to any of Pfreundschuh’s report that relies upon that catalog page. In
any event, the entirety of Pfreundschuh’s report only plays a minor role in the
analysis here, which is largely premised on the plaintiffs not meeting their
burden.” (Op. 14 n.9)




                                          2
      There is nothing new here. Hence, there is no need to rehash the
reasoning of my prior Opinion, either as to the substance of the summan•T
judgment or the cross-motion to bar Pfreundschuh’s report (see Op. 14 n.9).

                                   ORDER
      IT IS THEREFORE, this 13th day of March, 2020,
      ORDERED that the motion for reconsideration (DE 30) is denied.




                                     HO    KEVIN MCNULTY, U.S.!) J.




                                       3
